Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
The Applicant argues that none of the cited documents disclose or suggests the feature, “detecting a second external event, being an end of the two-way communication, triggering determining a piece of information indicating availability of an unplayed part of the interrupted content and displaying a menu proposing to play back said unplayed part.”  The Examiner respectfully disagrees. Nakano discloses a user accessing broadcast content via the content recording/reproducing apparatus 1 receiving a telephone call or an unexpected guest, and thus has to stop accessing the content for a while (paragraph [0107]).  When the user is interrupted, the user then enters a command for pausing the broadcast content (paragraph [0109]).  Upon reception of the pause command from the user, a current reproducing position P located at the recording/ reproduction section 13/23/33 is temporarily stored (step S13), and a recording time T for information corresponding to the reproducing position P is acquired from the current time acquisition section 14/24/34 (step S14) (paragraph [0124]).  Next, it is verified whether or not the accessible deadline set for the content under reproduction has elapsed in relation to a constantly available current time acquired from the current time acquisition section 14/24/34 (step S15) (paragraph [0125]).  If the current time does not exceed the deadline and thus the user can hold the recorded content for further reproduction, then information about the accessible period for this non-overdue reproduced content is externally 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        

February 8, 2022